Citation Nr: 1629254	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-27 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 20 percent for a right ankle disability prior to September 12, 2014.

3.  Entitlement to an initial rating in excess of 10 percent for right foot plantar fasciitis prior to September 12, 2014.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1997 to January 2005 and in the United States Army from July 2007 to November 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016.  The hearing transcript is associated with the record.

The Veteran has limited his appeal regarding the ratings assigned to the right foot and ankle prior to his right below the knee amputation, as reflected on the title page.  See Board Hearing Transcript (Tr.) at 3.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the January 2016 Board hearing, the Veteran indicated a desire to withdraw the appeal seeking service connection for GERD.  The Board received such request prior to the promulgation of a decision. 

2.  From November 26, 2008 to September 12, 2014, the Veteran's right ankle disability most nearly approximates ankylosis in dorsiflexion between 0 and 10 degrees. 

3.  The amputation rule precludes a rating higher than 10 percent for right foot plantar fasciitis from November 26, 2008 to September 12, 2014. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to service connection for GERD are met.  38 U.S.C.A. 
§ 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for a 30 percent rating, but no higher, are met for the right ankle disability from November 26, 2008 to September 12, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.68, 4.71a, Diagnostic Code 5270 (2015).

3.  The criteria for a rating in excess of 10 percent for right foot plantar fasciitis are not met from November 26, 2008 to September 12, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.68 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204.  At the January 2016 Board hearing, the Veteran stated that he wished to withdraw from appellate consideration the issue of entitlement to service connection for GERD.  See Board Hearing Tr. at 9. 

The Veteran has withdrawn the appeal of issue of entitlement to service connection for GERD; hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  As such, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for GERD and it is dismissed.

Increased Rating Claims

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Prior to his below the right knee amputation in September 2014, the Veteran's right ankle disability was rated under DCs 5010-5271.  DC 5010 instructs to rate traumatic arthritis as degenerative arthritis, and DC 5003 instructs to rate degenerative arthritis on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5271 provides a maximum 20 percent rating for marked limitation of right ankle motion.  Id., DC 5271.

A higher rating is not available for the right ankle absent ankylosis.  Under DC 5270, a 30 percent rating is warranted for ankylosis in plantar flexion, between 30° and 40°, or in dorsiflexion, between 0° and 10°.  Id., DC 5270.

Full ankle dorsiflexion is 0 to 20 degrees, and full ankle plantar flexion is 0 to 40 degrees.  See 4.71, Plate II.  

The Veteran's right ankle was rated at 20 percent in the period between November 26, 2008 and September 11, 2014, when the Veteran's right leg was amputated below the knee.  He asserts that he met the schedular criteria for a 30 percent rating under DC 5270 during this period and should have been awarded a 40 percent rating due to additional functional loss.  See Board Hearing Tr. at 5-6.

The Board observes that the Veteran was granted service connection for his right ankle condition on an aggravation basis, and the RO determined that the pre-service disability percentage was zero.  See March 2009 rating decision.  The Board will not disturb this favorable determination although there is some evidence to the contrary.  

For the period dated from November 26, 2008 to September 12, 2004, use of DC 5720 is appropriate, as a January 2008 x-ray demonstrates ankylosis of the right subtalar joint, which was confirmed in a January 2008 MRI and a May 2009 x-ray.  

A service treatment record (STR) from February 2008 reflects the Veteran's ankle dorsiflexion was approximately 10 degrees; his plantar flexion was 35 degrees.  He had pain at the extremes of the range of motion.  The note also reflects a diagnosis of saphenous nerve neuritis.  A STR from approximately two weeks later reflects that right ankle dorsiflexion was 5 degrees and plantar flexion was 20 degrees.  The provider indicated the Veterans inversion and eversion were decreased and strength testing could not be conducted.  The Veteran reported pain at rest at a four to five out of ten, stiffness especially in the morning, and functional loss including inability to complete a squat due to pain in the anterior ankle joints.  His gait was antalgic and he had decreased sensation of the forefoot with neurological testing. 

A March 2008 STR reflects right ankle dorsiflexion of approximately 10 degrees and plantar flexion of 35 degrees; the Veteran complained of pain at the extremes of motion.  Another STR from March 2008 reflects dorsiflexion of 7 to 10 degrees, and plantar flexion of 12 degrees.  Strength was fairly good at four out of five for both dorsiflexion and plantar flexion.   Yet another March 2008 STR reflects dorsiflexion from 3 to 10 degrees and plantar flexion from 25 to 35 degrees.  The provider stated that there was additional functional loss due to pain and lack of endurance.  Inversion was approximately two degrees and eversion was zero.

A STR from early April 2008 reflects dorsiflexion of approximately 10 degrees and plantar flexion of approximately 35 degrees.  A STR from about two weeks later in April 2008 reflects dorsiflexion was 5 to 7 degrees and plantar flexion was from 15 to 20 degrees.  There was decreased sensation at the right forefoot.  Two May 2008 STRs reflect dorsiflexion of 10 degrees and plantar flexion of 35 degrees.  The Veteran had diminished sensation across the dorsum of the right foot and there were palpable pulses.   

An October 2008 STR reflects that there was no subtalar joint eversion and subtalar joint inversion was five degrees.  Dysesthesia/paresthesia was noted on the right foot with neuritis.  

A January 2010 treatment reflects right ankle dorsiflexion to approximately 10 degrees and plantar flexion to approximately 15 degrees with pain on both maneuvers.  Sensation was intact.  A January 2011 treatment note reflects a diagnosis of neuritis.  

Given the Veteran's ankylosis and range of motion findings, a 30 percent rating is warranted under DC 5270 from November 26, 2008 to September 12, 2014.  To the extent the Veteran asserts that his right ankle functional loss warrants a higher rating of 40 percent, awarding a rating in excess of 30 percent would violate the amputation rule.  Under 38 C.F.R. § 4.68, the combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined evaluation for disabilities below the knee shall not exceed the 40 percent evaluation, DC 5165.  This 40 percent rating may be further combined with evaluation for disabilities above the knee but not to exceed the above the knee amputation elective level.  Here, the Veteran is in receipt of a 10 percent rating for right plantar fasciitis from November 26, 2008 to September 12, 2014.  This 10 percent rating, when combined with the 30 percent rating awarded herein, results in a 40 percent disability rating for disabilities below the knee from November 26, 2008 to September 12, 2014.  38 C.F.R. § 4.25.  Thus, pursuant to the amputation rule, neither a rating in excess of 30 percent for the right ankle nor a rating in excess of 10 percent for the right foot can be assigned.  For similar reasons, a separate rating for metatarsalgia of the right foot demonstrated in the record during this period cannot be assigned.

Regarding the potential for a higher rating for disabilities above the knee, the evidence reflects the Veteran was diagnosed with right lower extremity neuritis.  Under 38 C.F.R. § 4.124a, DC 8627, neuritis of the internal saphenous nerve resulting mild to moderate paralysis corresponds with a noncompensable rating and severe to complete paralysis of the nerve results in a 10 percent rating.  In this case, the above-cited evidence of record reflects that the Veteran's neuritis was, at most, moderate in severity, which corresponds with a noncompensable rating.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (when the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree).  Thus, the criteria for a separate compensable rating for neuritis are not met. 


ORDER

The appeal regarding entitlement to service connection for GERD is dismissed.

A 30 percent rating, but no higher, for the right ankle disability is granted from November 26, 2008 to September 12, 2014. 

A rating in excess of 10 percent for right foot plantar fasciitis is denied from November 26, 2008 to September 12, 2014. 



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


